Case 9:18-cv-80176-BB Document 97 Entered on FLSD Docket 02/14/2019 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as the personal              CASE NO.: 9:18-cv-80176-
  representative of the Estate of David     BLOOM/REINHART
  Kleiman, and W&K Info Defense Research,
  LLC

        Plaintiffs,

  v.

  CRAIG WRIGHT

        Defendant.

                           PLAINTIFFS’ OPPOSITION TO
                      DEFENDANT’S DISCOVERY MEMORANDUM
Case 9:18-cv-80176-BB Document 97 Entered on FLSD Docket 02/14/2019 Page 2 of 5




          In stark contrast to Craig’s discovery responses where he asserted general objections to all

 of Plaintiffs’ requests, Plaintiffs have agreed to produce almost everything Defendant requested.

 Plaintiffs’ only objection was to the scope of Craig’s first request for production asking for all

 documents related to Dave’s hard drives. (Ex. 1 at 1-3)

          Craig’s requests seek production from Dave’s drives in two manners. First, all files located

 on the drives pursuant to the parties’ stipulated ESI order. As to this request, Plaintiffs’ stand on

 the objections in their response.1 Second, Craig requests forensic images of Dave’s drives to

 inspect whether Ira unknowingly deleted files related to bitcoin wallets off the drives during the

 time period before Ira had reason to know he needed to preserve the drives. While Ira never deleted

 any such files, Plaintiffs agree Craig can have access to the deleted space on the drives to verify

 this for himself. That said, the drives include privileged communications and work product, along

 with personal/private family photographs of Ira’s wife and minor children. Thus, Plaintiffs cannot

 simply hand over a forensic image as it would include this privileged and private information. It’s

 to address all these concerns that Plaintiffs already very reasonably agreed that “to the extent

 Defendant wants to inspect any of the physical devices that belonged to David Kleiman, Plaintiffs

 will make it available for his counsel’s inspection after appropriate arrangements have been made

 to protect any privileged documents stored therein.” (Ex. 1 at 1-3.)

          To be sure, issues like this are the reason Rule 34(a) “does not grant unrestricted, direct

 access to a respondent’s database compilations.” In re Ford Motor Co., 345 F.3d 1315, 1316 (11th

 Cir. 2003). Instead, the default rule is that:




 1
   Ex. 1 at 2 (“To the extent these post-death documents are not responsive to other discovery requests, they are simply
 irrelevant to Defendant’s defenses (commercial movie files and family photographs have no bearing on this dispute).
 Furthermore, producing these files would be extremely costly as much of these file types are very large. To that end,
 the burden imposed by producing this irrelevant information is very high and this burden far outweighs its likely
 benefit (because there is none).”)


                                                           1
Case 9:18-cv-80176-BB Document 97 Entered on FLSD Docket 02/14/2019 Page 3 of 5




        “Rule 34(a) allows the responding party to search his records to produce the
        required, relevant data. Rule 34(a) does not give the requesting party the right to
        conduct the actual search. While at times – perhaps due to improper conduct on
        the party of the responding party – the requesting party itself may need to check
        the data compilation, the district court must ‘protect respondent with respect
        to preservation of his records, confidentiality of nondiscoverable matters, and
        costs.’”

 Id. at 1317 (quoting Fed. R. Civ. P. 34(a)) (emphasis added); see also Balfour Beatty Rail, Inc. v.

 Vaccarello, 2007 WL 169628, at *3 (M.D. Fla. Jan. 18, 2007). Thus, per the 11th Circuit’s mandate

 to protect privileged and confidential matters, “[e]ven in cases where courts have found computer

 imaging and inspection to be warranted, the courts have nonetheless adopted procedures to protect

 privilege and privacy concerns.” Genworth Fin. Wealth Mgmt., Inc. v. McMullan, 267 F.R.D. 443,

 449 (D. Conn. 2010) (citation omitted).

         Wiggins v. McHugh, 2011 WL 13279152 (S.D. Ga. July 26, 2011) is instructive. There,

 plaintiff sought production of forensic images in order to recover email exchanges alleged to be

 deleted. Id. at *1-2. The defendant objected on privilege, work product, and privacy grounds, and

 offered alternatives that preserved privilege:

       (1) having Plaintiff's expert conduct her examination of the requested material at [a
       previously hired independent forensic examiner’s office], under the condition that [the
       independent examiner] be present and that Defendant's counsel be permitted to review
       the results of any searches for information that is privileged or otherwise objectionable
       prior to disclosure; (2) having Plaintiff's expert work directly with [the independent
       examiner], who would perform any searches as directed by Plaintiff's expert, again
       subject to the condition that Defendant be permitted to review the information
       produced prior to its disclosure . . . Id. at *2

       The Wiggins court noted that “even in cases where courts have found computer imaging and

 inspection to be warranted, they had nonetheless adopted procedures to protect privilege and

 privacy concerns.” Id. at *4 (citing Caylon v. Mizuho Sec. USA Inc., No. 07-02241, 2007 WL




                                                  2
Case 9:18-cv-80176-BB Document 97 Entered on FLSD Docket 02/14/2019 Page 4 of 5




 1468889, at *3-4 (S.D.N.Y. May 18, 2007) (collecting cases))2; see also Genworth, 267 F.R.D. at

 449 (ordering production of forensic image pursuant to procedure where neutral expert first

 provided material to defendant, who was then required to review for privilege and then

 produce); Ameriwood Indus. v. Liberman, 2006 WL 3825291, at *5-7, (E.D. Mo. Dec. 27, 2006)

 (providing for similar procedure). Like these courts, the Wiggins court did not order unprotected

 disclosure of privileged information, but instead ordered discovery to proceed in one of the

 manners offered by defendant. Wiggins, 2011 WL 13279152 at *5. Plaintiffs have imaged Dave’s

 drives and their experts stand ready to facilitate discovery once appropriate protection is in place.

          In regard to the confidentiality order, the “general policy” is that “Court filings are matters

 of public record.” L. R. 5.4 (a). After multiple conferences, Plaintiffs agreed to let Craig designate

 broad categories of documents as confidential in return for Craig’s agreement that (i) this did not

 mean the parties agreed the document should be sealed if filed, and (ii) that the designating party

 bore the burden of obtaining sealed treatment, if desired. The parties agreed to a procedure for

 preserving confidentiality while the Court ruled on any motion to seal. After securing Plaintiffs

 agreement, Craig rescinded his. That cannot be. Given this behavior, Plaintiffs have attached a

 version of the confidentiality order that marks the areas of disagreement between the parties:

 Plaintiffs’ preferences appear in red, Craig’s in comment bubbles, unmarked portions are believe

 to be agreed. Plaintiffs respectfully request the Court resolve these issues at the hearing. (See Ex.

 2.)


 2 In Caylon v. Mizuho Sec. USA Inc., No. 07-02241, 2007 WL 1468889, at *1 (S.D.N.Y. May 18, 2007), plaintiff
 sought to have its forensic expert inspect the entirety of the mirror images of the defendant’s hard drives. Defendant
 objected because this “would impermissibly invade the privacy rights” of the defendants. Id. at *2. The court denied
 plaintiff’s request, reasoning that “the Court is not yet faced with any failure by the defendants to conduct a thorough
 forensic search of their computers, or to produce any and all relevant documents, files, metadata, and even hidden data
 fragments that [plaintiff] may request. On the contrary, [defendants] have represented that their expert can and will
 conduct an exhaustive search of the hard drives for the information [plaintiff] seeks, including information located in
 the hard drives’ hidden areas, and the Court, at present, has no basis to question this representation.” Id. at *5–*6.



                                                            3
Case 9:18-cv-80176-BB Document 97 Entered on FLSD Docket 02/14/2019 Page 5 of 5




  Dated: February 14, 2019                          Respectfully submitted,

                                                    s/ Velvel (Devin) Freedman
                                                    Velvel (Devin) Freedman, Esq.
                                                    BOIES SCHILLER FLEXNER LLP
                                                    100 SE Second Street, Suite 2800
                                                    Miami, Florida 33131
                                                    Telephone: (305) 539-8400
                                                    Facsimile: (305) 539-1307
                                                    vfreedman@bsfllp.com

                                                    Kyle W. Roche, Esq.
                                                    Admitted Pro Hac Vice
                                                    BOIES SCHILLER FLEXNER LLP
                                                    333 Main Street
                                                    Armonk, NY10504
                                                    Telephone: (914) 749-8200
                                                    Facsimile: (914) 749-8300
                                                    kroche@bsfllp.com

                                                    Counsel to Plaintiff Ira Kleiman as Personal
                                                    Representative of the Estate of David Kleiman
                                                    and W&K Info Defense Research, LLC.



                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on February 14, 2019, a true and correct copy of the foregoing
 and all of its Exhibits was filed with CM/ECF, which caused a copy to be served on all counsel of
 record.
                                                    /s/ Velvel (Devin) Freedman
                                                    Velvel (Devin) Freedman




                                                4
